Reissue

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Reissue
For reissue applications filed before September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the law and rules in effect on September 15, 2012.  Where specifically designated, these are “pre-AIA ” provisions.  
For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.  

Status of Claims
	Patent claims 1-21 have been canceled and new claims 22-40 have been added and are pending.  Claims 22, 23, 25, 27, 31, 32, 36, 38, and 40 have been amended.

Declaration
The reissue oath/declaration filed with this application is defective (see 37 CFR 1.175 and MPEP § 1414) because of the following:
The instant reissue is broadening reissue.  According to 37 CFR 1.175(b), where the reissue application seeks to enlarge the scope of the claims of the patent (a basis for the reissue is the patentee claiming less than the patentee had the right to claim in  must identify a claim that the application seeks to broaden. A claim is a broadened claim if the claim is broadened in any respect.  The declaration does not identify a claim that the application seeks to broaden.
Claims 22-40 are rejected as being based upon a defective reissue declaration under 35 U.S.C. 251 as set forth above. See 37 CFR 1.175.
The nature of the defect(s) in the declaration is set forth in the discussion above in this Office action.  

Recapture
Claims 22, 24-27, 29-31, and 34-39 are rejected under 35 U.S.C. 251 as being an improper recapture of broadened claimed subject matter surrendered in the application for the patent upon which the present reissue is based.
See Greenliant Systems, Inc. et al v. Xicor LLC, 692 F.3d 1261, 103 USPQ2d 1951 (Fed. Cir. 2012); In re Shahram Mostafazadeh and Joseph O. Smith, 643 F.3d 1353, 98 USPQ2d 1639 (Fed. Cir. 2011); North American Container, Inc. v. Plastipak Packaging, Inc., 415 F.3d 1335, 75 USPQ2d 1545 (Fed. Cir. 2005); Pannu v. Storz Instruments Inc., 258 F.3d 1366, 59 USPQ2d 1597 (Fed. Cir. 2001); Hester Industries, Inc. v. Stein, Inc., 142 F.3d 1472, 46 USPQ2d 1641 (Fed. Cir. 1998); In re Clement, 131 F.3d 1464, 45 USPQ2d 1161 (Fed. Cir. 1997); Ball Corp. v. United States, 729 F.2d 1429, 1436, 221 USPQ 289, 295 (Fed. Cir. 1984).  A broadening aspect is present in the reissue which was not present in the application for patent. The record of the application for the patent shows that the broadening aspect (in the reissue) relates 
In Clement, 131 F.3d at 1468-70, 45 USPQ2d at 1164-65, the Court of Appeals for the Federal Circuit set forth a three step test for recapture analysis. In North American Container, 415 F.3d at 1349, 75 USPQ2d at 1556, the court restated this test as follows:
We apply the recapture rule as a three-step process:
(1)    first, we determine whether, and in what respect, the reissue claims are broader in scope than the original patent claims;
(2)    next, we determine whether the broader aspects of the reissue claims relate to subject matter surrendered in the original prosecution; and
(3)    finally, we determine whether the reissue claims were materially narrowed in other respects, so that the claims may not have been enlarged, and hence avoid the recapture rule.



Analysis - Claim 22
As to STEP 1, new independent claim 22 does not include any one of the following limitations found in original patent claim 1:
a.	(measuring a concentration of a disinfectant in the temperature control liquid) continuously during the extracorporeal circulation; 

c.	generating by the computer an adjustment recommendation in response to the disinfection status during the extracorporeal circulation.

New independent claim 22 does not include any one of the following limitations found in original patent claim 14:
	d.	(measuring and) recording (a concentration of a disinfectant in the temperature control liquid) continuously during the extracorporeal circulation; 
e.	calculating by a computer a rate of reduction of the concentration of the disinfectant in the temperature control liquid during the extracorporeal circulation; 
	f.	determining a level of contamination based on the rate of reduction of the concentration.

Analysis - Claim 31
New independent claim 31 does not include any one of the following limitations found in original patent claim 19:
g.	a disinfectant sensor configured to measure a concentration of a disinfectant in the temperature control liquid during the extracorporeal circulation; 
h.	a computer configured to receive the measured concentration, generate a disinfection status of the temperature control liquid, the disinfection status being from a group including a first status, a second status, and a third status, and generate an 
i.	at least one display controlled by the computer to indicate the disinfection status and the adjustment recommendation.

With respect to STEP 2, during prosecution of the application that became U.S. Patent No. 9,927,416, limitations (a)-(i) were argued and/or added to make the claims patentable over the art.
	In the response filed 7 March 2017, Patent Owner argued that the prior art fails to teach or suggest “measuring a concentration of a disinfectant in the temperature control liquid” (limitation (a)).  See page 6.
	In the response of 9 August 2017, Patent Owner amended claim 1 to include limitations (b) and (c), amended claim 14 to include limitations (d), (e), and (f), amended claim 171 to include limitations (g), (h), and (i), and argued that the prior art used to reject the claims failed to teach these limitations (b)-(i).
Any limitation presented, argued or stated to make the claims patentable over the art “generates” the surrender of claimed subject matter that omits that limitation in its entirety, i.e. surrender of any claim whose scope does not contain the limitation.   Limitations (a)-(i) are therefore surrender generating limitations. 

STEP 3, amended claim 22 has been amended to materially narrow the claim with respect to limitation (a). However, claims 22 and 31 are not materially narrowed in any other aspect related to limitations (b)-(i).
Thus, new claims 22 and 31 relate to subject matter surrendered in the original prosecution and are rejected under 35 U.S.C. 251.  Dependent claims 24-27, 29, 30, and 34-39 are likewise rejected under 35 U.S.C. 251 as including the limitations of the independent claims.
Claims 23, 28, 32, 33, and 40 are excluded from the recapture rejection because claim 23 includes limitation (a), claim 28 includes limitation (b), claims 32 and 33 include limitation (g), and claim 40 includes limitation (i).  Thus, claims 23, 28, 32, 33, and 40 are materially narrowed with respect to the surrendered subject matter.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 34, 37, and 38 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.



Claims 22-24 and 26 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over FR 2631241 to Villaret (hereinafter Villaret) in view of US 3.064,649 to Fuson (hereinafter Fuson), or alternatively, over Fuson in view of Villaret, and further in view of US 2005/0063882 to Centanni et al. (hereinafter Centanni) and US 4,177,816 to Torgeson (hereinafter Torgeson).
With respect to claims 22, 23, and 26, Villaret teaches a method of inhibiting microbial growth in a human body temperature control system used during extracorporeal circulation, wherein temperature control is achieved by use of a circulating temperature control liquid.  See English Abstract.  The method of Villaret includes circulating the temperature control liquid through a heat exchanger of an oxygenator and a temperature control device (heated tank), wherein the temperature control liquid is disclosed to be water in combination with a disinfectant.  See lines 25-
Fuson discloses a conventional arrangement for a blood oxygenator wherein the 

    PNG
    media_image1.png
    788
    355
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    466
    606
    media_image2.png
    Greyscale



heat exchanger 11 and the temperature control liquid 17 are disposed at separate locations.  See Figure 1.  In the method of Fuson, blood is circulated from the human via oxygenator through tube 10 into the heat exchanger 11.  As shown in detail in Figure 3, blood inlet aperture 48 is disposed substantially perpendicular to the flow of temperature control liquid, which enters the heat exchanger and flows down from fluid inlet 59 to fluid outlet 62.  Fuson states that the blood enters the heat exchanger tangentially (col.3, lines 19-21).  Fuson does not teach adding a disinfectant to the temperature control liquid.

Neither Villaret nor Fuson teach a disposable heat exchanger or measuring the concentration of the disinfectant.  
Torgeson is similar to Villaret and Fuson, teaching a heat exchanger used in conjunction with an oxygenator in a heart-lung machine.  See col.1, lines 5-23.  The heat exchanger of Torgeson is designed to be disposed of after use, in order to eliminate the “arduous” and lengthy task of disassembling, cleaning, reassembling, and sterilizing the used heat exchanger before reuse.  See col.1, lines 30-46.  It would have been obvious to provide a disposable heat exchanger in the combination of Villaret and Fuson, so as to remove the necessity of cleaning and sterilizing the heat exchanger, as taught by Torgeson.
Centanni teaches a sensor for detecting a wide variety of sterilants, including hydrogen peroxide, acids, and bleach (sodium hypochlorite).  See paras [0065-0066].  The sensor is effective for liquid disinfectants (para [0025]) and is useful for ascertaining “whether sufficient sterilant concentration is maintained long enough to effect sterilization” and provides measurements of the concentration in real time.  See para 
As to claim 24, it would have been obvious to one of ordinary skill in the art to monitor the disinfectant level within the temperature control device, as being located within the fluid circuit and moreover, prone to microbial fouling due to the presence of a heater for warming the fluid.

Claims 25 and 27 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Villaret, Fuson, Torgeson, and Centanni as applied to claim 22 above, and further in view of US 2007/0231247 to Bromberg et al. (hereinafter Bromberg).
Although Villaret teaches adding a disinfectant to the temperature control liquid, the reference is silent with respect to the disinfectant to be used or the concentration thereof.  Bromberg teaches dilute aqueous hypochlorite solutions are useful for disinfecting hospital surfaces, human surfaces, wounds, medical instruments (Abstract), and kidney dialysis machines (para [0063]).  Sodium hypochlorite is a preferred hypochlorite (para [0022]) and Bromberg discloses a suitable dilute solution having a concentration of 200 ppm (200 mg/L).  See para [0033].  It would have been obvious to choose sodium hypochlorite as the disinfectant in the combination above, as Bromberg discloses the safety and effectiveness of using in/on medical devices, such as kidney dialysis machines and thus, one would have had an expectation of success when using In re Aller, 105 USPQ 233 (CCPA 1955).

Claim 30 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Villaret, Fuson, Torgeson, and Centanni as applied to claim 23 above, and further in view of WO 02/26269 to Huth (hereinafter Huth).
The combination supra does not teach determining a rate of reduction of the concentration of the disinfectant in the temperature control liquid.  Huth discloses that the reuse period of a disinfectant can be determined as a function of the concentration over time and graphical data may be produced demonstrating the correlation.  See page 11, lines 14-21.  Thus, the concentration of the disinfectant is recorded over time and the graphical data would illustrate the rate of reduction of disinfectant concentration.  It would have been obvious to provide a graph illustrating the reduction of disinfectant concentration over time in the combination of Villaret and Fuson with Torgeson and Centanni so as to provide to the user an estimation of the end of the reuse period of the disinfectant and temperature control fluid.
Claims 31 and 35 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Fuson in view of Villaret, or alternatively, over Villaret in view of Fuson.
With respect to claim 31, Villaret and Fuson are relied upon as set forth above.  It is noted that the new limitation “a single-use heat exchanger” does not distinguish the claimed heat exchanger structurally from that disclosed by Fuson, as one may use the heat exchanger of Fuson a single time, making it a “single-use” heat exchanger.  The heat exchanger 11 is readily disconnected from the apparatus at fittings 58,59,62,49.
As to claim 35, Fuson teaches a heat exchanger 11, wherein blood and temperature control liquid are on separate sides of tubes 41.  As this arrangement permits effective exchange of heat between the liquid and the blood while preventing contamination/denaturing of the blood, it would have been obvious in Villaret.

Claims 32-34 and 39 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Villaret and Fuson as applied to claim 31 above, and further in view of Centanni.
With respect to claims 32, 34, and 39, the combination of Villaret and Fuson is silent with respect to a disinfectant sensor. Centanni teaches a sensor for detecting a wide variety of sterilants, including hydrogen peroxide, acids, and bleach (sodium hypochlorite).  See paras [0065-0066].  The sensor provides an electrical signal to a controller indicative of the concentration (para [0037]), is effective for liquid disinfectants (para [0025]), and is useful for ascertaining “whether sufficient sterilant concentration is maintained long enough to effect sterilization” providing measurements of the 132 is “a system microprocessor or microcontroller programmed to control the operation of system 10,” i.e. a computer.  See para [0037].
As Centanni discloses that monitoring and maintaining disinfectant concentration is necessary in order to achieve a target sterility or decontamination assurance level (para [0003]), it would have been obvious to add a disinfectant sensor to the system of Villaret and Fuson so as to assure a decontamination level of the temperature control liquid.
With respect to the phrase “for generating a disinfection status of the disinfectant from the measured concentration to be one of sufficiently disinfected, minor contamination, and change temperature control liquid,” it does not limit the computer of claim 39, as the computer of Centanni is capable of being programmed to perform the recited functions.
As to claim 33, it would have been obvious to one of ordinary skill in the art to situate the sensor within the temperature control device, as being located within the fluid circuit and moreover, prone to microbial fouling due to the presence of a heater for warming the fluid.

Claims 36-38 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Villaret and Fuson as applied to claim 31 above, and further in view of Bromberg.
Villaret, Fuson, and Bromberg are relied upon as set forth above. 
In re Aller, 105 USPQ 233 (CCPA 1955).

Claim 40 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Villaret, Fuson, and Centanni as applied to claim 39 above, and further in view of Huth.
The combination of Villaret, Fuson, and Centanni is silent as to a display.  However, the system of Huth uses a computer system 20 with display 22.  As the above combination already teaches a sensor and controller for monitoring the level of disinfectant within the fluid, it would have been obvious to also provide a connected display to inform the user of the status of the system.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 


Claims 22-26 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 7, and 8 of U.S. Patent No.10,702,620 (hereinafter the ‘620 patent) in view of Fuson, Centanni, and Torgeson. 
Fuson, Centanni, and Torgeson is relied upon as set forth above.
With respect to claims 22 and 23, claim 1 of the ‘620 patent fails to recite that the heat exchanger is disconnected and disposed of, disposed (situated) at a location separate from the temperature control device, or that the heat exchanger blood inlet is substantially perpendicular to a flow of the temperature control liquid.  Nor does claim 1 of the ‘620 patent recite measuring a concentration of the disinfectant.  It would have been obvious to dispose the heat exchanger and temperature control device of claim 1 of the ‘620 patent at separate locations and to use the blood oxygenator having a perpendicular blood inlet, both taught by Fuson, as being a conventional blood oxygenation arrangement that one of ordinary skill in the art would have been expected to yield predictable results in the method of claim 1.

As to claim 24, it would have been obvious to one of ordinary skill in the art to monitor the disinfectant level within the temperature control device, as being located within the fluid circuit and moreover, prone to microbial fouling.
The limitations of claims 25 and 26 are met by claims 7 and 8 of the ‘620 patent.

Claim 30 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of the ‘620 patent in view of Fuson, Centanni, and Torgeson, and further in view of Huth.
The ‘620 patent claim 1 is silent as to determining a rate of reduction of the concentration of disinfectant.  
Fuson, Centanni, and Torgeson are relied upon as set forth above.
Huth discloses that the reuse period of a disinfectant can be determined as a function of the concentration over time and graphical data may be produced demonstrating the correlation.  See page 11, lines 14-21.  Thus, the concentration of the disinfectant is recorded over time and the graphical data would illustrate the rate of reduction of disinfectant concentration.  It would have been obvious to provide a graph 

Claim 27 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of the ‘620 patent in view of Fuson, Centanni, and Torgeson, and further in view of Bromberg.
The ‘620 patent claim 1 fails to recite a concentration of the disinfectant.  Bromberg is relied upon as set forth above.
Bromberg teaches dilute aqueous hypochlorite solutions are useful for disinfecting hospital surfaces, human surfaces, wounds, medical instruments (Abstract), and kidney dialysis machines (para [0063]).  Sodium hypochlorite is a preferred hypochlorite (para [0022]) and Bromberg discloses a wide range of suitable concentrations of available chlorine [para [0023]) such as compositions containing 200 mg/L of sodium hypochlorite.  It would have been obvious to choose sodium hypochlorite as the disinfectant in the combination above, as Bromberg discloses the safety and effectiveness of using in/on medical devices, such as kidney dialysis machines and thus, one would have had an expectation of success when using hypochlorite as the disinfectant in the temperature control liquid.  One would have found it obvious to optimize the concentration of sodium hypochlorite used in the dilute aqueous solution according to the desired level of available chlorine and the suspected level of contamination.  Where the general conditions of the claim are disclosed in the In re Aller, 105 USPQ 233 (CCPA 1955).

Claims 31 and 35 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 13 of the ‘620 patent in view of Fuson.
Claim 13 of the ‘620 patent fails to recite that the heat exchanger is disposed at a location separate from the temperature control device, that the heat exchanger blood inlet is substantially perpendicular to a flow of the temperature control liquid, and that the heat exchanger has separate blood and liquid sides.
Fuson is relied upon as set forth above and teaches all of the limitations addressed above.
It would have been obvious to dispose the heat exchanger and temperature control device of claim 13 of the ‘620 patent at separate locations and to use the blood oxygenator having a perpendicular blood inlet, both taught by Fuson, as being a conventional blood oxygenation arrangement that one of ordinary skill in the art would have been expected to yield predictable results in the system of claim 13.  Further, it would have been obvious to provide separate blood and temperature control liquid sides, as taught by Fuson, as this arrangement permits effective exchange of heat between the liquid and the blood while preventing contamination/denaturing of the blood.
It is noted that the new limitation “a single-use heat exchanger” does not distinguish the claimed heat exchanger structurally from that disclosed by Fuson, as one may use the heat exchanger of Fuson a single time, making it a “single-use” heat 11 is readily disconnected from the apparatus at fittings 58,59,62,49.

Claims 32-34 and 39 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 13 of the ‘620 patent in view of Fuson, and further in view of Centanni.
The ‘620 patent does not claim a disinfectant sensor.
Fuson and Centanni are relied upon as set forth above.
With respect to claims 32-34, it would have been obvious to use the sensor of Centanni in the method of claim 13 of the ‘620 patent as Centanni discloses that monitoring and maintaining disinfectant concentration is necessary in order to assure the presence of a sufficient level of disinfectant in the temperature control fluid such that microorganisms within the fluid are killed.  Furthermore, it would have been obvious to one of ordinary skill in the art to place the sensor within the temperature control device in order to monitor the disinfectant level within the temperature control device, as being located within the fluid circuit and moreover, prone to microbial fouling.
As to claim 39, claim 18 of the ‘620 patent recites a computer.  The intended use of the computer “for generating a disinfection status” relates to the manner in which one intends to use the device and not a structural difference between the computer of claim 39 and that recited by claim 18 of the ‘620 patent.

Claim 40 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 18 of the ‘620 patent in view of Fuson and Centanni, and further in view of Huth.
Claim 18 of the ‘620 patent does not claim a display.
Fuson, Centanni, and Huth are relied upon as set forth above.
As claim 18 already teaches a computer for maintaining the level of disinfectant within the fluid, it would have been obvious to also provide a connected display, such as that disclosed by Huth, to inform the user of the status of the system.

Claims 36-38 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 13 of the ‘620 patent in view of Fuson, and further in view of Bromberg.
The ‘620 patent does not recite a disinfectant to be used or the concentration thereof.  
Fuson and Bromberg are relied upon as set forth above.
With respect to claims 36 and 38, it would have been obvious to choose sodium hypochlorite as the disinfectant in the system claimed by the ‘620 patent, as Bromberg discloses the safety and effectiveness of using in/on medical devices, such as kidney dialysis machines and thus, one would have had an expectation of success when doing so.  As to the concentration, one would have found it obvious to optimize the concentration of sodium hypochlorite used in the dilute aqueous solution according to the desired level of available chlorine and the suspected level of contamination.  Where the general conditions of the claim are disclosed in the prior art, it is not inventive to In re Aller, 105 USPQ 233 (CCPA 1955).
The limitations of claim 37 are met by claim 20 of the ‘620 patent.

Claims 22-30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 6-8, and 10 of U.S. Patent No. 9,259,523 (hereinafter the ‘523 patent) in view of Fuson and Torgeson.
Fuson and Torgeson are relied upon as set forth above.
With respect to claim 22, claim 1 of the ‘523 patent fails to recite that the heat exchanger is disposed at a location separate from the temperature control device or that the heat exchanger blood inlet is substantially perpendicular to a flow of the temperature control liquid.  Additionally, claim 1 of the ‘523 patent does not recite a step of disconnecting and disposing of the heat exchanger.  It would have been obvious to situate the heat exchanger and temperature control device of claim 1 of the ‘523 patent at separate locations and to use the blood oxygenator having a perpendicular blood inlet, both taught by Fuson, as being a conventional blood oxygenation arrangement that one of ordinary skill in the art would have been expected to yield predictable results in the method of claim 1.  Further, it would have been obvious to provide a disposable heat exchanger in the claim 1 of the ‘620 patent as modified by Fuson, so as to remove the necessity of cleaning and sterilizing the heat exchanger, as taught by Torgeson.
The limitations of claim 23 are met by claim 12 of the ‘523 patent.
As to claim 24, claim 1 of the ‘523 patent recites measuring the concentration of the disinfectant in the temperature control liquid.  It would have been obvious to one of 
The limitations of claims 25-27 are met by claims 2, 3, and 5, respectively, of the ‘523 patent.
The limitations of claims 28 and 29 are met by claims 7, 8, and 10 of the ‘523 patent.
The limitations of claim 30 are met by claim 6 of the ‘523 patent.

Claims 31-36 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 13-16 of the ‘523 patent in view of Fuson.
Claim 13 of the ‘523 patent fails to recite that the heat exchanger is disposed at a location separate from the temperature control device, that the heat exchanger blood inlet is substantially perpendicular to a flow of the temperature control liquid, and separate liquid and blood sides in the heat exchanger.
Fuson is relied upon as set forth above.
With respect to claims 31 and 35, it would have been obvious to dispose the heat exchanger and temperature control device of claim 13 of the ‘523 patent at separate locations and to use the blood oxygenator having a perpendicular blood inlet, both taught by Fuson, as being a conventional blood oxygenation arrangement that one of ordinary skill in the art would have been expected to yield predictable results in the system of claim 13.  Further, it would have been obvious to provide separate blood and temperature control liquid sides, as taught by Fuson, as this arrangement permits 
It is noted that the new limitation “a single-use heat exchanger” does not distinguish the claimed heat exchanger structurally from that disclosed by Fuson, as one may use the heat exchanger of Fuson a single time, making it a “single-use” heat exchanger.  The heat exchanger 11 is readily disconnected from the apparatus at fittings 58,59,62,49.
The limitations of claim 32 are met by claim 13 of the ‘523 patent.
With respect to claim 33, it would have been obvious to one of ordinary skill in the art to place the sensor of claim 13 of the ‘523 patent within the temperature control device, as being located within the fluid circuit and moreover, prone to microbial fouling.
The limitations of claim 34 are met by claim 15 of the ‘523 patent.
The limitations of claims 36 and 38 are met by claims 14 and 15, respectively, of the ‘523 patent.
With respect to claim 37, claim 14 of the ‘523 patent recites disinfectant compositions that are conventionally provided as aqueous solutions.  Thus, it would have been obvious that the temperature control liquid comprises a disinfectant and water.
 The limitations of claims 39 and 40 are met by claims 16 and 15, respectively, of the ‘523 patent.


Response to Arguments
Applicant's arguments filed 18 January 2022 have been fully considered but they are not persuasive.

Oath/Declaration
	On page 7 of the Response, Patent Owner argues that because they intend to broaden all issued claims, no new supplemental oath/declaration is necessary to identify a claim that the application seeks to broaden.  Patent Owner is incorrect.  MPEP 1414 II is clear on this matter, stating “[f]or an application filed on or after September 16, 2012 that seeks to enlarge the scope of the claims of the patent, the reissue oath or declaration must also identify a claim that the application seeks to broaden. A general statement, e.g., that all claims are broadened, is not sufficient to satisfy this requirement.”  Thus, a new oath is required.  Furthermore, it is unclear if the error noted in the declaration is still an error upon which Patent Owner is relying as claim 22 has now been amended to include the limitation “measuring a concentration of the disinfectant in the temperature control liquid.”

Recapture
	On pages 7-8 of the Response, Patent Owner argues that the recapture rule does not apply to the claims because “the currently claimed subject matter was not surrendered but is instead subject matter of a different scope and permitted in the broadening reissue application.”  Specifically, Patent Owner asserts that the amended claims are drawn to overlooked aspects.
the ‘416 patent) illustrates that, despite a difference in wording, the two sets of claims cover the same invention.  For example, the Abstract states that the “inventive method comprises using a long term disinfectant in the temperature control liquid, measuring and preferably recording the concentration of the disinfectant in the temperature control liquid and deducing a disinfectant status of the temperature control liquid from the measured concentration of the disinfectant in the temperature control liquid.”  These listed steps are present in both methods.  It is noted that a long term disinfectant will inhibit microbial growth in the temperature control liquid and is directly related to the disinfection status of the temperature control liquid.  See col.2, lines 13-19 and 48-57.
Further evidence that the two inventions are not patentably distinct comes from the claims themselves.  Both inventions require steps of measuring a concentration of the disinfectant in the temperature control liquid, generating a disinfection status of the disinfectant from the measured concentration, recording the concentration of the disinfectant, and determining a rate of reduction of the concentration.  Originally filed claim 1 in 15/008164 was directed to “A method for controlling a disinfection status of a temperature control device for human body temperature control during extracorporeal circulation, wherein temperature control is achieved by use of the temperature control device that circulates a temperature control liquid through a heat exchanger, the method comprising:  measuring a concentration of a disinfectant in the temperature control liquid.”  This claim is generic to the claims recited in the reissue application because the “disinfection status” is controlled directly by inhibiting microbial growth though use of the disinfectant.
The rejection of claims 22, 24-27, 29-31, and 34-39 under 35 U.S.C. 251 is maintained.
	
 Claim rejections under 35 USC §103
Applicant’s arguments with respect to claim(s) 22-40 have been considered but are moot because the new ground of rejection does not rely on Herrington for a teaching of the disinfectant sensor.

Conclusion
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceeding in which Patent No.       9,927,416 is or was involved. These proceedings would include any trial before the Patent Trial and Appeal Board, interferences, reissues, reexaminations, supplemental examinations, and litigation.

Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is material to patentability of the claims under consideration in this reissue application.




Any inquiry concerning this communication or earlier communications from the
examiner should be directed to ELIZABETH MCKANE whose telephone number is
(571) 272-1275. The examiner can normally be reached on Mon-Thurs; 6:30 am -
4:30 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner's
supervisors, Tim Speer can be reached on 313-446-4825 or Jean Witz can be reached on 571-272-0927. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair.uspto.gov/epatent/portal/home.

Should you have questions on access to the Private PAIR system, contact the
Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like

automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-
1000.


/ELIZABETH L MCKANE/
Specialist, Art Unit 3991

Conferees:
/Krisanne Jastrzab/
Specialist, CRU 3991

/Jean C. Witz/
Supervisory Specialist, CRU 3991





    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Claim 17 was renumbered as claim 19 at allowance.